Citation Nr: 1730496	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  13-27 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

I. Cannaday, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Army from October 1965 to August 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In April 2017, the Veteran testified before the undersigned at a Board video conference hearing.  A transcript of the hearing is of record.  Following the hearing, the Veteran's representative submitted a waiver of RO consideration of evidence submitted at the Board hearing.  Moreover, the Board notes that the automatic waiver provision applies in this case, as the substantive appeal was filed after February 2, 2013.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7105 to provide for an automatic waiver of initial agency of original jurisdiction (AOJ ) review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of a Substantive Appeal filed on or after February 2, 2013, unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A remand is required to obtain potentially relevant Social Security Administration (SSA) records.  In this regard, an October 2011 SSA Inquiry letter shows that the Veteran receives SSA benefits.  SSA records are not associated with the claims file, nor does it appear that any attempt was made to obtain them.  Therefore, the AOJ should attempt to obtain the Veteran's SSA records.  See 38 C.F.R. § 3.159(c)(2) (2016); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Further, the Veteran was afforded a VA examination in August 2011.  At that examination, the examiner stated that the Veteran's hearing loss and tinnitus was less likely as not caused by or a result of noise trauma while in service.  In so finding, the examiner noted that the Veteran's induction and separation audiograms indicate normal hearing, and that the Veteran did not complain of tinnitus while in service.  Further, the examiner noted that the Institute of Medicine (IOM) concluded that there was no scientific basis for the existence of delayed-onset hearing loss.

The Board notes that the Veteran had a separation audiological evaluation in August 1968 at which time auditory thresholds were recorded.  However, because it is unclear whether such thresholds were recorded using American Standards Association (ASA) units or International Standards Organization-American National Standards Institute (ISO-ANSI) units, the Board will consider the recorded metrics under both standards, relying on the unit measurements most favorable to the Veteran's appeal.  In this case, when converted to ISO-ANSI, the Veteran's audiogram shows an increase in hearing difficulty in some frequencies.  The August 2011 examiner, however, did not discuss the significance, if any, of the threshold shifts between the Veteran's enlistment and separation examinations.  Thus, the Board finds that the VA examination report is inadequate to decide the claims.

Moreover, it appears as if the Veteran has asserted that his tinnitus is secondary to his hearing loss.  See Bd. Hrg. Tr. at 7.  While on remand, the AOJ should obtain an addendum opinion that addresses the above issues.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain all unassociated VA treatment records and SSA disability records and associate them with the claims file.  If no outstanding records exist, the AOJ should note such determination in the claims file.

All reasonable attempts should be made to obtain such records, as provided in 38 U.S.C.A. § 5103A (b)(2) and 38 C.F.R. § 3.159 (e).

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his bilateral hearing loss and tinnitus.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA treatment records. 

3.  After completing the foregoing development, the AOJ should forward the Veteran's claim to an otolaryngologist, or other qualified medical examiner, concerning the likelihood that the Veteran's hearing loss and tinnitus is related or attributable to his active duty service, to specifically include his reports of acoustic trauma during service.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay assertions.  The examiner must be provided a copy of this REMAND.

The examiner should opine as to whether it is at least as likely as not (a 50% or greater probability) that any current hearing loss and tinnitus had its onset in service, was caused by military service, or is related to military service, to include whether any injury due to loud noise exposure experienced therein contributed to his current bilateral hearing loss and tinnitus.

It should also be noted that the absence of in-service evidence of a hearing disability and tinnitus during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability, or tinnitus, and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss and tinnitus when there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for a hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.

The examiner should specifically address whether there was any threshold shift or notch at higher frequencies during service that may be indicative of acoustic trauma. In that regard, the Board notes that when converted to ISO-ANSI, the Veteran's separation audiogram shows an increase in hearing difficulty in some frequencies

The examiner should also comment on the likelihood that loud noises experienced resulted in damage to auditory hair cells even though findings may or may not suggest a recovered temporary threshold shift in service.  If the examiner finds auditory hair cell damage to be a likely result of the military noise exposure, please comment on the likelihood that such damaged hair cells would result in a greater permanent hearing loss than otherwise would be manifest.

The examiner should discuss medically known or theoretical causes of hearing loss and tinnitus, and describe how hearing loss and tinnitus, which results from noise exposure generally presents or develops in most cases, as distinguished from how hearing loss and tinnitus, develops from other causes, in determining the likelihood that current hearing loss and tinnitus was caused by noise exposure in service as opposed to some other cause.

In rendering this opinion, the examiner should consider the Veteran's statement that his bilateral hearing loss and tinnitus is related to in-service noise exposure, to include noise exposure from an explosion.

The examiner should also provide an opinion as to whether it is at least likely as not (a 50 percent probability or more) that the Veteran's tinnitus was caused or aggravated by the Veteran's bilateral hearing loss.

Finally, as the previous VA examiner did not, the Board would appreciate the examiner to specifically comment on the impact, if any, of the line of research conducted by Dr. Sharon G. Kujawa, including the following: 

"Acceleration of Age-Related Hearing loss by Early Noise Exposure: Evidence of a Misspent Youth" by S. Kujawa, M.D., and M.C. Liberman (2006).  J Neurosci. 2006 Feb 15; 26(7): 2115-2123. 

Kujawa SG, Liberman MC (2009) Adding insult to injury: cochlear nerve degeneration after "temporary" noise-induced hearing loss.  J Neurosci. 2009 Nov 11;29(45): 14077-85.

Lin HW, Furman AC, Kujawa SG and Liberman MC (2011) Primary neural degeneration in the guinea pig cochlea after reversible noise-induced threshold shift. JARO 12:605-616.

Furman AC, Kujawa SG, Libermann MC (2013) Noise-induced cochlear neuropathy is selective for fibers with low spontaneous rates.  J. Neurophysiol. 110, 577-586.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  The AOJ should review the claims file and ensure that the foregoing development actions have been conducted and completed. 

5.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

6.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




